Title: Ambrose Spencer to Thomas Jefferson, 2 December 1816
From: Spencer, Ambrose
To: Jefferson, Thomas


          
            Sir
            Albany Decr 2d 1816
          
          This will be delivered to you by Doct Stewart of this City; he has requested of me, an introduction to you & I have presumed on the small acquaintance I had the honor to form with you twelve years ago, to comply with this request.
          
          Doct Stewart is a gentleman of respectable standing & acquirements, & any acts of civility you may shew him will be thankfully & gratefully received.
          
            I cannot close this letter without expressing to you my ardent prayer for your continued health & happiness—
            with high respect & esteem Your Obdt servt
            A. Spencer
          
        